 In the Matter of HIRSCH SHIRT CORPORATIONandUNITED GARMENTWORKERS OF AMERICA (AFFILIATED WITH THE A. F. OF L.)In the Matter Of HIRSCH SHIRT CORPORATIONandAMALGAMATEDCLOTHING WORKERS OF AMERICACases Nos. R-1113 and C-1182, respectively.Decided April 28, 1939ShirtManufacturing Industry-Interference,Restraint,and Coercion-Set-tlement:stipulation providing for cessation of unfair labor practices-Pro-PosedFindings-Interference,Restraint,and Coercion:anti-union activities ofsupervisory employees-Order:entered on stipulation and Proposed Findings-Investigation of Representatives:controversy concerning representation of em-ployees: rival organizations;closed-shop contract executed with knowledgeof petition pending before Board no bar to investigation-UnitAppropriatefor Collective Bargaining:production employees,excluding supervisory, officeandmaintenance employees,floorladies,porters,andmachinists-ElectionOrdered:time to be set in future when effects of unfair labor practices havebeen dissipated.Mr. Hyman A. Schulson,for the Board.Mr. Harry OkinandMr. Henry J. Schintz,of Chicago, Ill., for therespondent.Mr. Leon M. DespresandMr. Sydney L. Devin,of Chicago, Ill., forthe Amalgamated.Mr. Joseph J. Berzin,of Chicago, Ill., for the United.Mr. Ralph Winkler,of counsel to the Board.DECISIONORDERANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn September 13, 1938, United Garment Workers of America,herein called the United, filed with the Regional Director for theThirteenth Region (Chicago, Illinois) a petition alleging that a ques-tion affecting commerce had arisen concerning the representation ofemployees of Hirsch Shirt Corporation, Hammond, Indiana, hereincalled the respondent, and requesting an investigation and certifica-tion of representatives pursuant to Section 9 (c) of the National12 N. L.R. B., No. 66.553 554DECISIONS OF NATIONAL LABOR RELATIONS BOARDLabor Relations Act, 49 Stat. 449, herein called the Act.On October3, 1938, the National Labor Relations Board, herein called the Board,acting pursuant to Section 9 (c) of the Act and Article III, Section3, of National Labor Relations Board Rules and Regulations-Series1, as amended, ordered an investigation and authorized the RegionalDirector to conduct it and to provide for an appropriate hearing upondue notice.On October 13, 1938, the Regional Director issued a notice of hear-ing, copies of which were duly served upon the respondent, theUnited, and Amalgamated Clothing Workers of America, hereincalled the Amalgamated, a labor organization claiming to representemployees directly affected by the investigation.Pursuant to notice,a hearing was held on October 20, 21, and 24, 1938, at Chicago, Illi-nois, and on October 26 and 27, 1938, at Hammond, Indiana, beforeEdward G. Smith, the Trial Examiner duly designated by the Board.The Board, the respondent, the United, and the Amalgamated wererepresented by counsel and participated in the hearing.Full oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues was afforded all parties.During the course of the hearing, the Trial Examiner made severalrulings on motions and on objections to the admission of evidence.The Board has reviewed the rulings of the Trial Examiner andfinds that no prejudicial errors were committed.The rulings arehereby affirmed.The Amalgamated filed briefs which the Board hasconsidered.Upon charges and amended charges duly filed by the Amalga-mated, the Board, by the Regional Director for the Thirteenth Re-gion, issued its complaint dated December 27, 1938, against the re-spondent alleging that the respondent had engaged in and was en-gaging in unfair labor practices affecting commerce, within the mean-ing of Section 8 (1) and Section 2 (6) and (7) of the Act. Thecomplaint and notice of hearing were duly served upon the respond-ent, the Amalgamated, and the United.The complaint alleged, in substance, that the respondent, fromabout August 15 to September 15, 1938, urged its employees to re-frain from joining or retaining membership in the Amalgamated,advised and warned its employees to join the United, threatened itsemployees with loss of employment and lay-offs and the closing of itsplant should its employees fail to join the United, and circulated inits plant during working hours petitions and membership applica-tion cards in behalf of the United.The respondent filed an answeron January 6, 1939, denying that it had engaged in the alleged un-fair labor practices. HIRSCH SHIRT CORPORATION555Pursuant to notice, a hearing was held on J anuary 12, 1939, atHammond, Indiana, before J. J. Fitzpatrick, the Trial Examinerduly designated by the Board.The Board, the respondent, theAmalgamated, and the United were represented by counsel and par-ticipated in the hearing.Full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing uponthe issues was afforded all parties.,On January 12, 1939, during thehearing, the following stipulation was signed by the respondent, theiAmalgamated, and counsel for the Board, and introduced into evi-dence:STIPULATION AND AGREEMENTIT IS HEREBY STIPULATED AND AGREED by and between HirschShirt Corporation, hereinafter called the Respondent, Amal-gamated Clothing Workers of America, affiliated with the Con-gress of Industrial Organizations, hereinafter called the Amal-gamated, and Hyman A. Schulson Attorney for the NationalLabor Relations Board, that the testimony heretofore given byBertille McWilliams, Margaret Price, Minna Bussema, JosephinePlumpowski, Peggy Jaranowski, Kate Evans, Anna Evansinand Alice Kelly, and received in evidence in the proceedingentitled "In the Matter of Hirsch Shirt Corporation and UnitedGarmentWorkers of America, affiliated with the AmericanFederation of Labor, Case No. R-1113," shall be considered thetestimony in this matter, and shall have the same force and effectas though said witnesses had appeared and testified under oathin this matter, and that Amalgamated's Exhibit No. 3, andPetitioner's Exhibit No. 2, offered and received in evidence, andall other Exhibits referred to by the aforementioned witnesses"In the Matter of Hirsch Shirt Corporation and United GarmentWorkers of America, affiliated with the American Federation ofLabor, Case No. R-1113," shall be considered Exhibits in theinstant matter as if offered and received in evidence in the instantmatter, provided, however, that the Respondent, the Amalga-mated, United Garment Workers of America, affiliated with theAmerican Federation of Labor, and the National Labor Rela-tions Board may cross-examine said witnesses who testified in "IntheMatter of Hirsch Shirt Corporation and United GarmentWorkers of America, affiliated with the American Federation ofLabor, Case No. R-1113," and may offer any additional evidencewith reference to any of the matters which are relative to theissues in this proceeding.i The United did not offer any evidence at the hearing although afforded full opportunityto do so.According to the stipulation,hereinafter discussed, the Amalgamated and therespondentwaived thetaking of further testimony or evidence before the Trial Examiner. 556DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn the same day the respondent, the Amalgamated, and counselfor the Board entered into another stipulation in settlement of thecase.This stipulation, which was likewise introduced in evidence,provides as follows :STIPULATION AND AGREEMENTIT IS HEREBYSTIPULATEDAND AGREEDby and between HirschShirt Corporation, hereinafter called the Respondent, Amalga-mated Clothing Workers of America, affiliated with the Congressof Industrial Organizations, hereinafter called the Amalga-mated, and I. S. Dorfman and Hyman A. Schulson, Attorneysfor the National Labor Relations Board, that,I.Upon charges duly filed by the Amalgamated, the NationalLabor Relations Board, hereinafter called the Board, by LeonardC. Bajork, Regional Director for the Thirteenth Region, (Chi-cago, Illinois) issued its Complaint and Notice of Hearing there-on dated December 27, 1938, against the Respondent, allegingthat the Respondent had engaged in and was engaging in unfairlabor practices within the meaning of Section 8 (1) and Section2 (6) and (7) of the National Labor Relations Act, 49 Stat. 449,hereinafter called the Act.On December 28, 1938, a copy of theComplaint and Notice of Hearing thereon were duly servedupon the Respondent, the Amalgamated, and the United Gar-ment Workers of America, affiliated with the American Federa-tion of Labor, hereinafter called the United.On January 3,1939, the Respondent filed its answer to the Complaint admittingits corporate existence, that it is engaged in interstate commercewithin the meaning of the Act, and that the Amalgamated andthe United are labor organizations within the meaning of Sec-tion 2 (5) of the Act, but generally denying all other materialallegations of the Complaint.II.The Respondent is, and has been since June 17, 1927, a cor-poration organized under and existing by virtue of the laws ofthe State of Illinois, having its principal executive offices in theMerchandise Mart Building, Room 865, City of Chicago, Countyof Cook, State of Illinois, and sales offices in Chicago, Illinois,Los Angeles, California, New York, New York. The Respond-ent owns and operates a plant in the City of Hammond, Countyof Lake, State of Indiana, hereinafter called the Plant, whereit is now, and, at all times mentioned in the Complaint, has beenengaged in the manufacture,sale,and distributionofmen'sshirts.The Respondent employs tensalesmen inaddition tomembers of the firm who solicit orders throughout the severalStates of the United States.The Respondent advertises its HIRSCH SHIRT CORPORATION557men's shirts throughout the several States of the United States,chiefly through cooperative advertising with retail merchants.The Respondent's chief transportation facilities for the movingof goods to and from the plant are private and railroad deliverytrucks.In the course and conduct of its business, and in the operationof the plant, the Respondent causes, and has continuously caused,large quantities of materials used in the manufacture of shirts,to be purchased and transported in interstate commerce, andparticularly during the period from January 1, 1938 to Oc-tober 1, 1938, caused to be purchased and transported fromStates of the United States other than the State of Indiana tothe plant all its materials consisting of buttons, coal, cotton,labels, linings, piece goods, thread, and other materials, costingit in the aggregate of approximately $256,05413.The Re-spondent causes, and has continuously caused, large quantitiesof the men's shirts manufactured at the plant to be sold andtransported in interstate commerce, and particularly during theperiod from January 1, 1938 to October 1, 1938, caused to be soldand transported from the plant in the State of Indiana, to, into,and through States of the United States, other than the Stateof Indiana, men's shirts of approximate production cost of $472,-658.42, being approximately ninety two(92%)per cent of allmen's shirts sold and transported by the Respondent.The parties to this stipulation hereby agree that the abovedescribed operations affect commerce within the meaning ofSection 2 (6) and (7) of the Act.III. The Amalgamated and the United are labor organiza-tions within the meaning of Section 2 (5) of the Act.IV. The Respondent and the Amalgamated hereby waive theright to hearing, the taking of further testimony or evidencebefore the Trial Examiner in the instant matter, and the makingof findings of facts and conclusions of law by the Board pursuantto the provisions of the Act.V. It is further stipulated by and between the parties to thisstipulation that upon the entire record "In the Matter of HirschShirt Corporation and United Garment Workers of America, affil-iated with the American Federation of Labor, Case No. R-1113,and particularly pages 417, 422, 432, 442, 444, etc. ; 466 etc. ;451, 454, 461, 462, and the record herein, and upon this stipula-tion, if approved by the Board, the Board may enter the orderset forth below, and upon application by the Board, withoutfurther notice to the Respondent and the Amalgamated, theUnited States Circuit Court of Appeals for the Seventh Circuit 558DECISIONS OF NATIONAL LABOR RELATIONS BOARDmay enter a decree enforcing the order of the Board providingas follows :1.The Respondent, Hirsch Shirt Corporation, its officers,agents,successors,and assigns,shall cease and desist from :(a) In any manner discouraging membership in Amalga-mated Clothing Workers of America, affiliated with the Con-gress of Industrial Organization,or any other labor organizationof its employees, or encouraging membership in United GarmentWorkers of America, affiliated with the American Federation ofLabor, or any other labor organization of its employees.(b)Advising,urging,and warning its employees to refrainfrom joining and/or retaining membership in the AmalgamatedClothingWorkers of America, affiliated with the Congress ofIndustrial Organization,or any other labor organization of itsemployees; or advising, urging, and warning its employees tojoin the United Garment Workers of America, affiliated withthe American Federation of Labor, or any other labor organiza-tion of its employees; or threatening its employees with loss ofemployment and lay-off and the closing of the plant should itsemployees fail to join the United Garment Workers of America,affiliated with the American Federation of Labor, or any otherlabor organization of its employees;or circulating in the plant,during working hours, petitions and membership applicationcards in behalf of United Garment Workers of America, affili-ated with the American Federation of Labor, or any other labororganization of its employees;or intimidating its employees re-garding their union affiliation.(c) In any other manner interfering with, restraining or co-ercing its employees in the exercise of their right to self-organi-zation,to form, join or assist labor organizations,to bargaincollectively through representatives of their own choosing, andto engage in concerted activities for the purpose of collective bar-gaining or other mutual aid or protection as guaranteed in Sec-tion 7 of the National Labor Relations Act.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Post and keep visible in prominent places in the office andin each department of the Respondent's plant, and in the prin-cipal executive office of the Respondent,for a period of sixty(60) days after receipt and date of posting, copies of the decisionand order entered by the National Labor Relations Board, anda notice stating that the Respondent will cease and desist in themanner aforesaid and will take the affirmative action set forthherein. HIRSCH SHIRT CORPORATION559(b)Notify the Regional Director for the Thirteenth Region,in writing, of compliance with this order, within sixty (60) daysfrom the date of its entry by the Board.It is further stipulated and agreed that this stipulation issubject to the approval 'of the National Labor Relations Board.This stipulation, together with, the charge, the complaint,notice of hearing thereon, National Labor Relations Board Rulesand Regulations, Series 1, as amended, affidavits of service,and answer of the Respondent, may be introduced in evidencein the above entitled proceeding by filing them with the TrialExaminerof the Board designated by said Board to conduct ahearing herein.On January 30, 1939, the Board issued its order approving theabove stipulations and making them a part of the record in thisproceeding.On the same day, the Board, acting pursuant to ArticleII, Section 37, of National Labor Relations Board Rules and Regula-tions-Series 1, as amended, ordered the proceedings in the casetransferred to and continued before the Board.Acting pursuantto Article II, Section 38, of said Rules and Regulations, the Boardfurther directed that no Intermediate Report be issued, that Pro-posed Findings of Fact, Proposed Conclusions of Law, and ProposedOrder be issued, and that the parties herein should have the rightwithin ten (10) days from the receipt of the Proposed Findingsof Fact, Proposed Conclusions of Law, and Proposed Order, to fileexceptions, to request oral argument before the Board, and to requestpermission to file a brief before the Board.The Board also orderedthat the representationcaseand thecaseinvolving charges filed bythe Amalgamated be consolidated for all purposes.2Copies of theabove orders were duly served on all the parties.On March 20, 1939, the Board issued and duly served upon all theparties Proposed Findings of Fact, Proposed Conclusions of Law,and Proposed Order.The parties filed no exceptions, nor did theyrequest oral argument before the Board or permission to file briefs.Upon the entire record in the two cases, the Board makes thefollowing :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe respondent, an Illinois corporation, with its principal offices inChicago, Illinois, owns and operates a factory in Hammond, Indiana,where it is engaged in the production, sale, and distribution of men'sshirts.During the period between January 1 and October 1, 1938,2 The Amalgamated,on October 17, 1938, filed a petition for consolidation. 560DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe respondent obtained all its raw materials, valued at $256,054.13,from points outside the State of Indiana.During the same periodthe respondent shipped outside the State of Indiana approximately 92per cent of its finished products.II.THE ORGANIZATIONS INVOLVEDThe Amalgamated is a labor organization affiliated with the Con-gress of Industrial Organizations. It admits to membership allproduction employees of the respondent, excluding supervisoryemployees.The United is a labor organization affiliated with the AmericanFederation of Labor. It admits to membership all production em-ployees of the respondent, excluding porters and machinists.III.THE UNFAIR LABOR PRACTICESThe Amalgamated and the United were both engaged in organiza-tional activities in August and September 1938, the period duringwhich the unfair labor practices are alleged to have occurred.Eachof these labor organizations, claiming a majority representationamong the respondent's employees, sought to negotiate with the re-spondent as the exclusive bargaining agency of the respondent'semployees.On September 12, 1938, the Amalgamated called a strikein protest against the respondent's refusal to grant it recognition andthe respondent's alleged support of the United.The strike, whichsucceeded almost entirely in shutting down the plant, was terminatedon September 20, 1938, when the respondent and the Amalgamatedentered into a closed-shop contract.The evidence shows that during August and September the respond-ent, through its supervisory employees, attempted to encourage mem-bership in the United and to discourage its employees from member-ship in the Amalgamated.This activity was carried on principallyby Theresa Kekelik, Cleda Brady, and Jessie Smith.Although theUnited claims that they are not supervisory employees, the evidenceshows that these employees distribute work, give instructions, andotherwise carry out the orders of the plant superintendent.An or-ganizer for the Amalgamated testified that "Mr. Hector, the superin-tendent, has told me that they are supervisors and they are knownto the workers in the shop as supervisors or floorladies . . ."On therespondent's pay roll which was introduced into evidence, the afore-named employees are classified as supervisors.We find that CledaBrady, Theresa Kekelik, and Jessie Smith are supervisory employeesfor whose activities the respondent is responsible.83 SeeMatter of T. W. HeplerandInternational Ladies' GarmentWorkers Union,7 N. L. R.B. 255. HIRSCH SHIRT CORPORATION561According to Bertille McWilliams, an employee of the respondent,Kekelik, Brady, and Smith told the girls to sign the petitions of theUnited which were being circulated in the shop.McWilliams furthertestified : "they also said that that was the union [the United] thatHirsch wanted in there; they didn't want-they spoke of the Amal-gamated as the C. I. O.-that they didn't want that union in."Mar-garet Price, another employee, testified that she overheard a conver-sation wherein the superintendent, Hector, told Brady and Lewandow-ski, another employee, "to tell the girls that if they will not sign it[referring to the United petition] we will lay them off and hire newgirls..."The testimony of MinnaBassemafurther shows the activityof Brady and Kekelik :Q. Then what was said, what did Cleda Brady and TheresaKekelik or you say?A.Well, they said that about if the C. I. O. gets in anywhere,why, it would cut down business and hurt things in general andthey will lay off help, and thesamethings will happen here if theC. I. O. gets in here.Q. Did Theresa Kekelik say anything to you about it?A. Yes, she says, "Well, are you still with the C. I. OX' Isays, "Yes."She says, "Even if you are out of a job?" I says,"Sure, I will take that chance."All the testimony outlined above remains unrefuted in the recordand we find that it accurately describes the activities of the respond-ent's supervisory employees in discouraging membership in theAmalgamated.In conjunction with the above-described activities, petitions formembership in the United were permitted to be circulated freelythroughout the plant during working hours.We find that the respondent, by the acts above set forth, has inter-fered with, restrained, and coerced its employees in the exercise oftheir rights to self-organization, to form, join, or assist labor organ-izations, to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the purpose ofcollective bargaining and other mutual aid or protection,as guaran-teed in Section 7 of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent, set forth in Section III above,occurring in connection with the operations of the respondent de-scribed in Section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, and 562DECISIONSOF NATIONALLABOR RELATIONS BOARDtend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE REMEDYWe have found that the respondent warned its employees againstjoining the Amalgamated, that it urged the employees to becomemembers of the United, and that it otherwise engaged in unfair laborpractices.To remedy its unlawful conduct, the respondent will beordered to cease and desist from such practices.-7.THE QUESTION CONCERNING REPRESENTATIONWe have pointed out in Section III above, that each of the unions,claiming a majority representation among the respondent's employees,requested recognition as exclusive representative of the respondent'semployees and that the respondent and the Amalgamated thereafterentered into a closed-shop contract.Since the filing of the petitionantedates the contract, it is clear under these circumstances that thecontract does not preclude the Board from investigating and certi-fying a bargaining representative in this case.4We find that a question has arisen concerning the representation ofemployees of the respondent.VII.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the respondentdescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.VIII.THE APPROPRIATE UNITThe parties agreed at the hearing that the production employees ofthe respondent, excluding supervisory, office, and maintenance em-ployees, constitute an appropriate bargaining unit.The United wouldexclude from the appropriate unit three porters, Ira Frakes, LeviWhitmore, and Joe Biavaschi, who are engaged in cleaning and sweep-ing up the plant, and a machinist, James Antrin, who is engaged in4 SeeMatter of CaliforniaWoolScouringCompanyandTextileWorkersOrganizingCommrottee,5 N. L. R. B. 782;Matter ofRileManufacturing Corp.andUnited Electrical,Radio& Machine Workersof America(C. I. 0.); Matterof Rile Novelty ManufacturingCo.,Columbia & Greene Avenues, Newark, N.J.,andAmerican Federation of Labor,11 N. I, R. B. 696. HIRSCH SHIRT CORPORATION563repairing plant machinery.The United does not admit these fouremployees to membership and urges that they were not productionworkers.The Amalgamated, on the other hand, considers these em-ployees essential to the production process and would include them inthe appropriate unit.Since these employees are maintenance em-ployees 5 we will exclude them from the unit.The Amalgamated does not admit to membership and would excludefrom the appropriate unit the three floorladies, Kekelik, Brady, andSmith, whom we have already mentioned in the section dealing withthe unfair labor practices.The United, on the other hand, would in-clude these employees.Since we have already found these floorladiesto be supervisory employees, we will exclude them from the appro-priate unit.We find that the production employees of the respondent, excludingsupervisory, office, and maintenance employees, floorladies, porters,and machinists, constitute a unit appropriate for the purpose of col-lective bargaining and that said unit will insure to employees of therespondent the full benefit of their right to self-organization and tocollective bargaining and otherwise effectuate the policies of the Act.IX. THE DETERMINATION OF REPRESENTATIVESA pay roll containing 274 names and including all of the respond-ent's employees who worked from August 9 to September 9, 1938, wasintroduced in evidence.All the parties at the hearing stipulated thatthis pay roll was a correct one and that, with the exception of porters,floorladies, and machinists, all the employees listed thereon, excludingsix named employees," are in the appropriate unit. In support of itsclaim to majority representation, the United introduced in evidence apetition bearing the signatures of 136 employees.This petition, whichwas circulated in August and September 1938, reads as follows :APPLICATIONFOR MEMBERSHIPWe, the undersigned, hereby make application for membershipin the United Garment Workers of America affiliated with theAmerican Federation of Labor, and designate that organizationas the sole bargaining agency to represent us in collective bar-gaining with the Hirsch Shirt Corp. of Hammond, Ind., andvelope monthly and pay to the representative of United Garment"SeeMatter of Burton Dixie CorporationandBedding Local 140, United FurnitureWorkers of America, C.1.0., 10 N L R. B.1417;Matter of The Hawk and Buck Co.,InoandUnitedGarment Workers of America, Local No.229,12 N. L.R. B. 230.The agreed exclusions are L.K. Francis,Frank Zosada,Ernest Wilson,Charles Kahle,Emanuel Shayne,and Earl Johnson.169134-39-vol. 12-37 564DECISIONSOF NATIONAL LABORRELATIONS BOARDWorkers of America, Local Union# ______,such monthly duesas are certified to by the secretary of that Local Union# -------The Amalgamated,in opposition to the claims of the United,intro-duced in evidence 176 membership application cards dated July,August, and September,1938, and designating the Amalgamated asthe collective bargaining representative of the signers.It also intro-duced strike stubs signed by 136 members who actively participated inthe strike.Forty-four of the employees who signed membership applicationcards in the United also signed the Amalgamated petition, and 13of these employees signed strike stubs as well. In view of these cir-cumstances neither the United nor the Amalgamated has clearlyestablished that it represents a majority of the employees within the,appropriate unit.The question v--hich has arisen concerning therepresentation of employees of the respondent can best be resolvedby means of an election by secret ballot.We shall not,however, at this time fix the date for the holding ofthe election since we are of the opinion that the election should nothe held until sufficient time has elapsed to permit a free choice ofrepresentatives unaffected by the respondent's unfair practices.Weshall, at the time we specify the date on which the election is to beheld, also specify the date on the basis of which eligibility to vote inthe election shall be determined.Upon the basis of the above findings of fact,and stipulations, andthe entire record in the case,the Board makes the following :CONCLUSIONS OF LAW1.Amalgamated Clothing Workers of America and United Gar-ment Workers of America are labor organizations, within the meaningof Section 2 (5) of the Act.2.By interfering with, restraining, and coercing its employeesin the exercise of the rights guaranteed in Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.3.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.4.A question affecting commerce has arisen concerning the repre-sentation of employees of Hirsch Shirt Corporation, Hammond, Indi-ana, within the meaning of Section 9 (c) and Section 2 (6) and (7)of the Act.5.The production employees of the respondent, excluding super-visory, office, and maintenance employees, floorladies, porters, and HIRSCH SHIRT CORPORATION565machinists,constitute a unit appropriate for the purposes of collec-tive bargaining,within the meaning of Section 9 (b) ofthe Act.ORDERUpon the basis of the above stipulations, findings of fact, andconclusions of law, and pursuant to Section 10 (c) of the NationalLabor Relations Act, the National Labor Relations Board herebyorders that the respondent, Hirsch Shirt Corporation, its officers,agents, successors, and assigns shall:1.Cease and desist from :(a) In any manner discouraging membership in AmalgamatedClothingWorkers of. America, affiliated with the Congress of In-dustrialOrganizations, or any other labor organization of its em-ployees, or encouraging membership in United Garment Workersof America, affiliated with the American Federation of Labor, orany other labor organization of its employees;(b)Advising, urging, and warning its employees to refrain fromjoining and/or retaining membership in the Amalgamated ClothingWorkers of America, affiliated with the Congress of Industrial Or-ganizations, or any other labor organization of its employees; oradvising, urging, and warning its employees to join the United Gar-ment Workers of America, affiliated with the American FederationofLabor, or any other labor organization of its employees; orthreatening its employees with loss of employment and lay-off andthe closing of the plant should its employees fail to join the UnitedGarment Workers of America, affiliated with the American Federa-tion of Labor, or any other labor organization of its employees; orcirculating in the plant, during working hours, petitions and mem-bership application cards in behalf of United Garment Workers ofAmerica, affiliated with the American Federation of Labor, or anyother labor organization of its employees; or intimidating its em-ployees regarding their union affiliation;(c) In any other manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities for the purpose of collective bargaining or othermutual aid or protection as guaranteed in-Section 7 of the NationalLabor Relations Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Post and keep visible in prominent places in the office and ineach department of the respondent's plant, and in the principal execu-tive office of the respondent, for a period of sixty (60) days after 566DECISIONS OF NATIONAL LABOR RELATIONS BOARDreceipt and date of posting, copies of the Decision and Order enteredby the National Labor Relations Board, and a notice stating thatthe respondent will cease and desist in the manner aforesaid andwill take the affirmative action set forth herein;(b)Notify the Regional Director for the Thirteenth Region, inwriting, of compliance with this Order, within sixty (60) days fromthe date of its entry by the Board.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, and pursuant to Article III, Section 8,of National Labor Relations Board Rules and Regulations-Series1, as amended, it is herebyDIREcTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Hirsch Shirt Corporation, Hammond, Indiana, an election bysecret ballot shall be conducted at such time as the Board shallhereafter direct, after it is satisfied that there has been sufficient com-pliance with its order to dissipate the effects of the unfair laborpractices of the respondent, under the direction and supervision ofthe Regional Director for the Thirteenth Region, acting in thismatter as agent for the National Labor Relations Board, and subjectto Article III, Section 9, of said Rules and Regulations, among theproduction employees of Hirsch Shirt Corporation, employed bysaid respondent during a pay-roll period which the Board shall inthe future specify, but excluding supervisory, office, and maintenanceemployees, floorladies, porters, and machinists, to determine whetherthey desire to be represented by Amalgamated Clothing Workers ofAmerica, affiliated with the Congress of Industrial Organizations, orby United Garment Workers of America, affiliated with the Ameri-can Federation of Labor, for the purposes of collective bargaining,or by neither.MR. DONALD WAKEFIELD SMITH took no part in the considerationof the above Decision, Order, and Direction of Election.[SAME TITLEAMENDMENT TO DIRECTION OF ELECTIONMay 20, 1939On April 28, 1939, the National Labor Relations Board, hereincalled the Board, issued a Decision, Order, and Direction of Elec-tion, in the above-entitled proceeding, directing that an election be HIRSCH SHIRT CORPORATION567held at such time as the Board would in the future direct, underthe direction and supervision of the Regional Director for the Thir-teenth Region (Chicago, Illinois) among the production employeesofHirsch Shirt Corporation, Hammond, Indiana, herein calledthe respondent, who were employed by the respondent during thepay-roll period to be determined by the Board in the future, exclud-ing supervisory, office, and maintenance employees, floorladies,porters, and machinists, to determine whether they desired to berepresented by Amalgamated Clothing Workers of America, affili-ated with the Congress of Industrial Organizations, or by UnitedGarment Workers of America, affiliated with the American Federa-tion of Labor, for the purposes of collective bargaining, or by neither.Having been advised by the Regional Director that an election maybe appropriately held at this time, the Board hereby amends itsDirection of Election in the above-entitled proceeding by strikingtherefrom the words "at such time as the Board shall hereafterdirect" and substituting therefor the words "within twenty (20) daysfrom May 19, 1939," and by striking therefrom the words "duringa pay-roll period which the Board shall in the future specify" andsubstituting therefor the words "during the pay-roll period nextpreceding May 19, 1939."The Amalgamated requests that provision be made for voting byabsentee ballot by employees who are now on leave of absence butwho have not been separated from the pay roll.Accordingly, theBoard hereby directs the Regional Director to make appropriateprovision for voting by those employees of the respondent on thedesignated pay roll who are on leave of absence, using the UnitedStates mails if necessary for that purpose.12 N. L. R. B., No. 66a.